Title: From George Washington to William Livingston, 14 April 1778
From: Washington, George
To: Livingston, William



Dear Sir
Head Quarters Valley Forge 14th April 1778

I am honored with yours of the 9th inclosing a petition from a number of respectable inhabitants of the lower Counties of your State. I wish it were in my power immediately to afford them that relief and protection which they look for, but you know I can only make detatchments from the Army proportioned to the Strength of the main Body. I have ordered the few Men of Colo. Formans Regiment who are here, to join Colo. Sh[r]eve, which will make a small addition to his Force, and it is my intention, if I can do it consistent with the safety of the Army, to send over another of the Jersey Regiments, but as this is a matter of great uncertainty, and will depend intirely upon my reinforcements; I would not wish that the people should count upon it. A few hundred continental troops quiet the minds and give satisfaction to the people of the Country, but considered in the true light, they rather do more harm than good. They draw over the attention of the Enemy, and

not being able to resist them, are obliged to fly and leave the Country at the Mercy of the Foe. But as I said before, the people do not view things in the same light, and therefore they must be indulged, tho’ to their detriment. If four or five hundred Militia could be kept together, they, in conjunction with Colo. Shreves Troops, would cover the Country from the incursions of small parties of the Enemy, and would oblige them, if they moved at all, to do it in larger numbers than they chuse to risque across the Delaware, except to accomplish some matter of great importance.
I think Colo. Mawhoods summons with proper comments upon it, and the barbarities really subsequent to it, should be published. Colo. Hands answer does him and the Officers and men under his command great honour.
Mr Boudinot has taken charge of the prisoners sent over, and has promised to have proper steps taken to p[r]event the private trade carried on by the persons going in the Flag Boats. I have the honor to be &c.
